Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3, 5, 6, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over xxx.  U.S. Pat. Pub. No. 2002/0155890 to Ha in view of U.S. Pat. Pub. No. 2002/0068628 to Takatsuka.

In Reference to Claim 1
Ha discloses a gaming device (Fig. 1 10) for an electronic device 30 that includes an input device (buttons 12) located on a control surface of the electronic device (top surface) and configured to receive user input (because it is handheld operated by the fingers), the gaming device comprising:
a holding portion comprising a left side portion 11 and a right side portion 11, the holding portion being configured to detachably hold the electronic device (Fig 1, [0022, 0024]); and
an interface that allows electronic circuitry in the gaming device to communicate with electronic circuitry in the electronic device (Fig. 2 17 [0023]).
Ha discloses the invention substantially as claimed to include directional buttons on left and right portions (Fig. 1).  However, the reference does not explicitly disclose the first through sixth inputs, cross key, and arrangement of four input buttons as recited in the claim.
However, Takatsuka teaches of a:
a first input device configured to receive directional input from a user and located on a first surface of the left side portion (Fig. 6A rotation operation 16);
a second input device configured to receive user input and located on a first surface of the right side portion (Fig. 6A rotation operation 17);
a third input device configured to receive user input and located on a second surface of the left side portion Fig. 4 18a);
a fourth input device configured to receive user input and located on the second surface of the left side portion (Fig. 4 18b), wherein the third input device and the fourth input device
are arranged along a direction that extends perpendicular to the first surface of the left side portion (Fig. 3);
a fifth input device configured to receive user input and located on a second surface of the right side portion (Fig. 4 19a);

a cross key configured to receive user input and located on the first surface of the left side portion (Fig. 6A 9); and
an arrangement of four input buttons configured to receive user input and located on the first surface of the right side portion (Fig. 6A 12).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Here, one of skill in the art would want to combine the input structures of Takatsuka into the invention of Ha in order to expand the functionality of the holder to better have buttons to meet a wider variety of titles which utilize said input structures.  The Courts have held that using known techniques to improve similar devices (methods or products) in the same way is indicia of obviousness.

In Reference to Claim 3
Takatsuka teaches that the second input device 17 is configured to receive directional 


In Reference to Claim 5
Takatsuka teaches wherein when the holding portion is holding an electronic device, a center of the second input device 17 is located closer to the left side portion than a center of the arrangement of four input buttons 12.

In Reference to Claim 6 
Takatsuka teaches wherein the first input device 16 comprises an analog joystick and the second input device 17 comprises an analog joystick (this rotational operation member is an analog device).

In Reference to Claim 7
Takatsuka teaches wherein the arrangement of four input buttons 12 are arranged in a cross-shaped pattern such that a user can selectively depress individual ones of the four input buttons to provide directional input (12 is a cross key).

In Reference to Claim 8
Ha teaches wherein the interface comprises an electrical connector that is configured to mate with a corresponding electrical connector of an electronic device when the electronic device is held by the holding portion (Fig. 2).

In Reference to Claim 9
Ha discloses a seventh input device configured to receive user input and located on the first surface of the right side portion (Fig. 1 discloses buttons 12).
s 11, 13, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HA, Takatsuka, further in view of U.S. Pat. Pub. No. 2002/0028704 to Bloomfield.

In Reference to Claim 11
Ha discloses a gaming system (Fig. 1 10) for an electronic device 30 that includes an input device (buttons 32) located on a control surface of the electronic device (top surface) and
a controller (Fig. 5 MPU)
 configured to receive user input (because it is handheld operated by the fingers), the gaming device comprising:
a holding portion comprising a left side portion 11 and a right side portion 11, the holding portion being configured to detachably hold the electronic device (Fig 1, [0022, 0024]);
an interface that allows electronic circuitry in the gaming device to communicate with electronic circuitry in the electronic device (Fig. 2 17 [0023]); and 
wherein  at least one of the controller (Fig. 5 PDA 30 CPU 320)and the electronic device (Fig. 5 10 MPU) include:
wireless communication with an antenna for RF communication (Ha discloses wireless communication [0023] wherein the RF communication and antenna necessarily must be present for wireless communication), and of a vibrator configured to generate vibration signals ([0026, vibrator 15).
Ha discloses the invention substantially as claimed to include directional buttons on left and right portions (Fig. 1).  However, the reference does not explicitly disclose the first through sixth inputs, or an inertial sensor as recited in the claim.
However, Takatsuka teaches of a:
a first input device configured to receive directional input from a user and located on a first surface of the left side portion (Fig. 6A rotation operation 16);

a third input device located on a second surface of the left side portion Fig. 4 18a);
a fourth input device located on the second surface of the left side portion (Fig. 4 18b), 
a fifth input device located on a second surface of the right side portion (Fig. 4 19a); and
a sixth input device located on the second surface of the right side portion (Fig. 4 19b).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Here, one of skill in the art would want to combine the input structures of Takatsuka into the invention of Ha in order to expand the functionality of the holder to better have buttons to meet a wider variety of titles which utilize said input structures.  The Courts have held that using known techniques to improve similar devices (methods or products) in the same way is indicia of obviousness.
Bloomfield teaches of a PDA device which employs a sensor which drives a vibratory structure wherein processor 28 uses sensor means 30 with a vibrator to deliver haptic sensations based on environmental data collected by the sensor [0031] keyed to in game actions and the location of the user [0018]. 
One of skill in the art would recognize that the vibrator in HA which is responsive to gaming inputs can also be utilized to be further responsive to inputs attained by the 
The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.
 
In Reference to Claim 13
Ha discloses the PDA having a digital camera [0006] as well as Bloomfield (Fig. 8 [0087]).

In Reference to Claim 19
Takatsuka teaches buttons 12 which are a ninth input device on the first surface of the right portion (Fig. 1).

In Reference to Claim 21
Ha discloses wherein the holding portion is configured to detachably hold opposite sides of the electronic device (Fig. 1) such that the input device on the control surface of the electronic device is located between the left side portion of the right side portion (Fig. 1).

Allowable Subject Matter
7.	Claims 2, 4, 10,12, 14, 15,16, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The combination of Ha and Takatsuka has an arrangement of buttons yet the placement fails to be as recited in the claims wherein the first input device is not located closer to the second surface of the left side portion than the cross key; a center of the cross key is not located closer  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715